Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 3, 2021

                                            No. 04-21-00053-CV

      IN RE Arlette Dominguez Gallegos BELVER and FAV Swimmers II, LLC, Relators

                                             Original Proceeding 1

                                                    ORDER

        The petition for writ of mandamus is DENIED. The Real Party in Interest’s Motion for
Partial Dismissal is DENIED.

        It is so ORDERED on March 3, 2021 .



                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CI20964, styled Drew v. Belver, pending in the 150th Judicial District
Court, Bexar County, Texas, the Honorable Monique Diaz presiding.